Citation Nr: 1415079	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-42 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Southern VA Health Care System in Tucson, Arizona


THE ISSUE

Entitlement to reimbursement for non-VA medical services rendered on August 18, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The Veteran served on active duty from September 1976 to August 1980 and from 
August 1982 to July 1986. This matter comes to the Board of Veterans' Appeals (Board) on appeal from a denial letter issued on May 11, 2009, by the Southern Arizona VA Health Care System in Tucson, Arizona.  

The issue on appeal has been recharacterized by the Board for the reason that the evidence in the claims file shows that the examination services at issue were rendered on August 18, 2007, rather than August 29, 2008.

The Virtual VA paperless claims processing system includes a January 2014 Appellant's Brief that pertains to this appeal.  The Veterans Benefit Management System does not include any documents pertinent to this appeal.

The Veteran did not appear for a scheduled Board video-conference hearing on Wednesday, March 30, 2011.  As good cause has not been shown for his failure to appear and he has not requested another hearing, his request for a Board hearing is deemed withdrawn and the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.704(d),(e) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The claims file provided to the Board contains neither the May 11, 2009, denial letter on appeal, nor a December 12, 2008, Report of Contact recorded by the Southern Arizona VA Healthcare System, in Tucson, Arizona, both of which are identified and described in the July 23, 2010, Statement of the Case.  This prevents an informed appellate review by the Board.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that his case has been remanded by the Board and provide him the opportunity to submit additional evidence or argument.

2.  Associate with the claims file the May 11, 2009, rating decision on appeal, and a December 12, 2008, Report of Contact recorded by the Southern Arizona VA Healthcare System, in Tucson, Arizona, as described in the July 23, 2010, Statement of the Case.

3.  After contacting the Veteran and reviewing the claims file, and with consideration of any additional evidence received in this matter, the Agency of Original Jurisdiction (AOJ) should conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


